Citation Nr: 9915153	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  96-42 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
heart disorder to include symptoms of dizziness, shortness of 
breath and chest pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The appellant had active service from September 29, to 
October 27, 1978.

This appeal to the Board of Veterans Appeals (the Board) is 
from rating actions taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco.

The appellant provided testimony at a personal hearing held 
before a Hearing Officer at the RO in October 1996, of which 
a transcript is of record.


FINDINGS OF FACT

1.  The claim for entitlement to service connection for 
headaches is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.

2.  In June 1987, the Board denied the appellant's claim for 
entitlement to service connection for a heart disorder.



3.  The evidence submitted since the prior Board decision is 
cumulative and does not bear directly and substantially upon 
the issue at hand, and by itself or in connection with the 
evidence previously of record, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for 
headaches is not well grounded.  38 U.S.C.A. § 5107 (West 
1991). 

2.  Evidence submitted since the June 1987 decision wherein 
the Board denied service connection for a heart disorder is 
not new and material, and the appellant's claim for that 
benefit is not reopened.  38 U.S.C.A. §§ 5107, 5108, 7104 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for headaches.

Criteria

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West  1991).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  


The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has clearly indicated 
that this is not intended to limit a grant of service 
connection to those disabilities which were present in 
service or within a year thereafter, but also contemplates a 
chronic disability for which there is a credible medical 
opinion that there is a link between current disability and 
the in-service injury or disease.  See, i.e., Caluza v. 
Brown, op. cit.  The Court further concluded that 
"satisfactory" evidence meant "credible" evidence as 
characterized in Caluza, supra, aff'd, 78 F.3d 604 (Fed.Cir. 
1996); see also Collette v. Brown, 82 F.3d 389 (Fed.Cir. 
1996).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).

The Court has also held that a determination with regard to 
entitlement to service connection must be made upon a review 
of the entire evidentiary record including thorough and 
comprehensive examinations that are representative of the 
entire clinical picture.  Brown v. Brown, 5 Vet. App. 413 
(1993).  

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, it remains the duty of the Board as the fact finder 
to determine credibility of the testimony and other lay 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  

Lay persons are not competent to render testimony concerning 
medical causation.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

Service connection may be established through competent lay 
evidence, not medical records alone.  Horowitz, op. cit.  But 
a lay witness is not capable of offering evidence requiring 
medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

The Board has the duty to assess the credibility and weight 
to be given the evidence.  Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992) (quoting Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991), reconsideration denied per curiam, 
1 Vet. App. 406 (1991)). 

The credibility and weight to be attached to medical opinions 
are within the province of the Board as adjudicators.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The appellant's own statements expressing his belief that his 
disabilities are service-connected are not probative.  As a 
layman, appellant is not qualified to proffer an opinion as 
to the date of onset of his illness; such testimony would 
only be probative if it were proffered by a witness qualified 
as an expert.  See Miller v. Derwinski, 2 Vet. App. 578, 580 
(1992) which also quoted Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992)) holding that lay persons were not qualified 
to provide a probative diagnosis on a medical question.  

Lay hypothesizing, particularly in the absence of any 
supporting medical authority, serves no constructive purpose.  
See Hyder v. Derwinski, 1 Vet. App. 221, 225 (1991).  On the 
other hand, lay individuals may provide insights and 
information with regard to specific incidents, etc.

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, a claim which is plausible and meritorious on 
its own or capable of substantiation.  If he has not, his 
appeal must fail.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Case law provides that although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant may submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. 
App. 261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of an incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), a nexus between 
the in-service injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 192 
(1992).

The Court has held that if an appellant fails to submit a 
well grounded claim, VA is under no duty to assist him/her in 
any further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1998).




When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).

Factual Background

Service medical records show no complaints or clinical 
references to headaches.  

Post-service clinical evidence from several private sources 
refers to the appellant's care for long-standing heart 
problems in 1986 at which time he said that he had headaches 
which involved his whole head.

Following the personal hearing, the appellant was asked to 
produce additional information with regard to his claim; he 
did not do so.  Release forms for physicians statements, etc. 
submitted previously do not refer to treatment prior to the 
mid-1980's and do not cite headaches as symptoms for which he 
then received care.

Social Security Administration (SSA) records show that the 
veteran had been seen for numerous symptoms including 
headaches since the mid-1980's.







Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the appellant has failed to meet this burden, the 
Board finds that his claim for service connection for 
headaches must be denied as not well grounded.

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant does not 
meet this burden by merely presenting his lay opinion because 
he is not a medical health professional and does not 
constitute competent medical authority.  Espiritu v. Brown, 2 
Vet. App. 492 (1992).  Consequently, his lay assertions 
cannot constitute cognizable evidence, and as cognizable 
evidence is necessary for a well grounded claim, Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992), the absence of 
cognizable evidence renders an appellant's claim not well 
grounded.

Turning to the appellant's claim for service connection for 
headaches, the Board notes that the service medical records 
document no complaint or signs of headaches, nor were such 
reported in clinical records prior to 1986.  Even if he had 
had a history of sinusitis as a young man of age 15, there is 
nothing in the record to show that any headaches which may 
have been associated therewith were in any way altered or 
pathologically changed in or as a result of service.  There 
exists no competent medical opinion linking the appellant's 
current headaches to his period of active service or any 
incident therein.  





The appellant's assertion that he has headaches which are 
related to service is based upon his lay opinion and the 
record does not show that he has been trained in the medical 
arts to make such an assertion.  The appellant is clearly 
asserting a fact well beyond his competence.  King v. Brown, 
5 Vet. App. 19, 21 (1993).  

As it is the province of trained health care professionals to 
enter conclusions which require medical opinions as to 
causation, Grivois, the appellant's lay opinion is an 
insufficient basis upon which to find this claim well 
grounded.  Espiritu.  Accordingly, as a well grounded claim 
must be supported by evidence, not merely allegations, 
Tirpak, the appellant's claim for service connection for 
headaches must be denied as not well grounded.

In light of the implausibility of the appellant's claim, and 
the failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
headaches.

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and the appellant has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

As the appellant has not submitted a well grounded claim of 
entitlement to service connection for headaches, the doctrine 
of reasonable doubt is not applicable to his case.





II.  Whether new and material evidence 
has been submitted to reopen a claim of 
entitlement to service connection for a 
heart disorder to include symptoms of 
dizziness, shortness of breath, and chest 
pain.

Criteria

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1131.

Generally, a preexisting injury or disease will be considered 
to have been aggravated by active service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease; however, aggravation may 
not be conceded where the disability under went no increase 
in severity during service on the basis of all the evidence 
of record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. 
§ 1153 (West 1991);  38 C.F.R. § 3.306 (1998).

Pursuant to 38 U.S.C.A. § 7104(b), a final Board decision may 
not be reopened and allowed and a claim based on the same 
evidence may not be considered.  

The exception is that under pertinent law and regulations, as 
interpreted by the Court, the Board may reopen and review a 
claim which has been previously denied if new and material 
evidence has been submitted by or on behalf of the appellant.  
38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140 
(1991); Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).





38 C.F.R. § 3.156 (a) states that new and material evidence 
means evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See also this as interpreted 
in Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998); and most 
recently, Elkins v. West, No. 97-1543 (U.S. Vet. App. Feb. 
17, 1999)(en banc) in which the emphasis is not whether the 
new evidence would probably change the outcome of the claim 
but rather the importance of a complete record for evaluation 
of an appellant's claim.

The evidence is "new" when it is not cumulative of evidence 
of record.  Godwin v. Derwinski, 1 Vet. App. 419 (1991).  
"Material" evidence is evidence which is relevant and 
probative of the issue at hand.  Smith v. Derwinski, 1 Vet. 
App. 171 (1992).

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the facts since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The well groundedness requirement shall not apply with regard 
to reopening disallowed claims and revising prior final 
determinations.  Jones v. Brown, 7 Vet. App. 134 (1994).


In LeShore v. Brown, 8 Vet. App. 406 (1995), the Court held 
that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by the examiner, does not 
constitute "competent medical evidence" 
satisfying Grottveit v. Brown, 5 Vet. 
App. 91 (1993) requirement.  

Such evidence cannot enjoy the 
presumption of truthfulness accorded by 
Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995) (as to determination of well 
groundedness) and Justus v. Principi, 3 
Vet. App. 510, 512 (1992) (as to 
determination of whether there is new and 
material evidence for the purposes of 
reopening a claim), because a medical 
professional is not competent to opine as 
to matters outside the scope of his or 
her expertise, and a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional."

The Board is not bound to accept medical opinions which are 
based on history supplied by the veteran where that history 
is unsupported by the medical evidence.  Black v. Brown, 5 
Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal, op. cit.; and Guimond v. Brown, 6 Vet. App. 69 
(1993).  


Factual Background

The evidence which was of record prior to the Board decision 
in 1987 wherein the Board previously denied service 
connection for a heart disorder will be summarized below.



At the time of the appellant's entrance physical examination, 
he gave a history of irregular heart beat.  He said that he 
had had heart trouble at age 21; the examiner stated that he 
had had palpitations of the heart that had been diagnosed as 
premature ventricular contractions (PVC's).  

The veteran began training on September 30, 1978, and within 
a very short period of time, reported to sick call with 
complaints of chest pain and shortness of breath particularly 
after exercise.  He gave a history of having had PVC's of the 
heart at age 21, and that a specialist had examined him.  The 
physician summarized his findings as "heart trouble and 
palpitation", and that the records had been sent to the 
service in the summer of 1978 for review.  It was also 
indicated that the appellant had been seen by a service 
department physician to clinically evaluate his PVC's and to 
assess his fitness for duty at the time of entrance into 
service.

The following day, the veteran was again evaluated for what 
he said was a history of PVC's since July 1978 with symptoms 
of palpitations and shortness of breath.  He was taking no 
medications.  An electrocardiogram (ECG) showed multiple 
unifocal PVC's.  There was no cyanosis, clubbing or edema, 
heart sounds were normal and the chest was clear.  It was the 
diagnostic impression that he had PVC's, unifocal, of unknown 
etiology.

The veteran was again seen several days later in October 1978 
for clinical evaluation of symptoms to include chest pain, 
palpitations and shortness of breath particularly on 
exercise.  The ECG from earlier that month was reviewed.  
Another ECG was undertaken which showed the same unifocal 
PVC's which "interestingly" disappeared with exercise.  The 
diagnosis was PVC's, benign.


The veteran was seen on October 15, 1978 for complaints of 
dizziness, shortness of breath and generalized chest pain for 
the past 14 hours.  It was noted that he had had the PVC's 
since July 1978, and had been taking Inderal.  An ECG again 
revealed multiple unifocal PVC's.  The diagnosis was unifocal 
PVC's that were felt to have existed prior to his entry into 
service.

The veteran was seen the following day with irregular heart 
rate without flushing or diaphoresis.  Blood pressure was 
135/90.  An examiner who had seen him on several occasions 
noted that he appeared to be developing a cardiac neurosis 
and had been giving him Inderal in an effort to calm his 
anxieties. 

Hospital records for the period of evaluation from October 
15, to 18, 1978 show that the veteran gave a history of chest 
wall pain prior to service.  Currently he was experiencing 
some vasomotor episodes of instability with dizziness and 
fainting spells.  It was noted that his past history included 
the PVC's since the (pre-service) summer of 1978.  His chest 
wall pain was specifically felt not to be of cardiac origin.  

On reexamination, blood pressure was 120/84, and the heart 
was entirely normal except for the irregular beats.  ECG 
again showed the same multiple unifocal PVC's.  The Medical 
Survey Board report noted that the veteran had developed the 
PVC's and vasomotor instability.  It was reported that a 
private physician had made the initial diagnosis and 
prescribed medication.  The examiners felt that given his 
history, the short period of service involved, his symptoms, 
and all factors involved including his problems with military 
life, he should found not fit for duty and released from 
service.  

The veteran was released from service with a notation that 
his enlistment had been in error; and that his disability, 
vasomotor instability, had preexisted service and had not 
been aggravated therein.

Evidence was received from a private physician, H.T.H., M.D., 
who had seen the veteran from 1985 for evaluation of his 
symptoms.  It was noted that the veteran had apparently tried 
to enlist in the service on one occasion in 1978 and had been 
rejected because of his heart; that he had moved to Texas and 
tried again and that time he had been accepted.  It was noted 
that in service he had been found to have PVC's and was 
thought to have been discharged after a brief time because of 
his arrhythmia, murmur or both.  The physician hospitalized 
the veteran for thorough cardiac evaluation.  It was noted 
that he had a long history of ventricular ectopic activity 
and chest pain episodes.  Diagnosis was ventricular ectopy 
and distant apical systolic murmur.

In the 1987 Board decision it was noted that since the 
veteran's heart problems, namely the PVC's and palpitations 
had clearly existed prior to service, the issue was whether 
there had been inservice aggravation.  The Board noted that 
he had had the PVC and other symptoms approximately three 
months prior to service, that these had merely continued in 
service without significant deviation from the preservice 
nature and extent.  It was concluded that there was no 
evidence to show any change in the underlying problem or any 
other evidence of inservice aggravation during the brief 
period of service in 1978.  It was further concluded that the 
clinical reports from the physician's records and hospital 
evaluations in 1985 did nothing to alter that assessment, 
i.e., that there had been no acceleration, increase or other 
change in the veteran's preservice symptoms and clinical 
findings in or as a result of service.

In 1994, the veteran indicated his desire to add hypertension 
to his prior claim, alleging that he had been given Inderal 
in 1978 for this symptom.  

The veteran submitted private clinical reports from a private 
physician, D.G., M.D., dated in 1986 reflecting that he had 
developed some intermittent symptoms of a sharp, stabbing 
chest pain pulsating with his heartbeat.  He still complained 
of shortness of breath with which he said he had loss of 
memory and sometimes passed out.  



On examination, blood pressure readings were 140/80 on the 
left and 130/80 on the right.  The physician heard some PVC's 
and perhaps a Grade I systolic apical murmur without 
radiation.  Clinical impression was of cardiac arrhythmia 
primarily PVC's and some supraventricular arrhythmias of 
unknown etiology, and not felt to be related to any 
underlying ischemic heart disease, valvular heart disease, or 
for that matter, any other known cardiac abnormality.

The veteran also submitted a number of signed VA Forms 21-
4142, all relating to care for various symptoms after 1984, 
and many from the 1990's.

Several statements were received from T.L.H., M.D., dated in 
1986, to the effect that evaluations had shown the presence 
of PVC symptoms but there was no sign of any organic heart 
disease causing the symptoms that would preclude the 
veteran's working in his field of electronics technician.  It 
was also noted that he was experiencing a major somatization 
syndrome.  Various medications had been tried to ameliorate 
some of his bothersome symptoms.  Another statement by Dr. H 
was to the effect that it was his impression that 
notwithstanding the noted symptoms, there was no evidence of 
structural heart disease.  He had taken some medications to 
which he had reportedly had adverse reactions and others were 
to be tried.

Treatment reports from 1977 showed the presence of complaints 
of episodes of shortness of breath and chest pain.  
Examination showed PVC's, benign.  It was felt that the 
veteran might have benefit from a brief trial run of Inderal, 
twice daily.

Clinical reports dated in 1994 show that the veteran had a 
history of episodes of ventricular tachycardia and a history 
of having a mild myocardial infarction.  He had been taking 
medications which controlled his hypertension.


Social Security Administration (SSA) reports and findings 
from a decision in 1986 show the veteran was found to be 
disabled.  He stated that he had been found to have PVC's in 
service, and had had problems ever since.  He said that he 
had had no heart problems prior to service and had been found 
to have a murmur for the first time in service as well as 
PVC's.

At the personal hearing held at the RO in October 1996, the 
appellant reiterated his long-standing claim that his 
preexisting heart problems had been aggravated in service by 
exercise and strenuous activities, and that his problems 
after service were a result of inservice aggravation.  Tr. at 
1-12.

In a February 1997 letter the RO asked the veteran to provide 
additional information and medical releases from various 
physicians he claimed had treated him.  He did not respond.

The veteran was scheduled for a personal hearing before a 
Member of the Board at the RO in April 1998.  He did not 
report for the hearing.

Analysis

The veteran seeks to reopen his claim for service connection 
for a heart disorder which the Board denied in 1987.  When a 
claim is finally denied by the Board, the claim may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  The Board finds that the 1987 
determination wherein the Board denied the appellant's claim 
for service connection for a heart disorder is final.  
38 U.S.C.A. § 5108, 7104;  38 C.F.R. § 3.156.

The Board finds that new and material evidence has not been 
submitted to reopen the claim for service connection for a 
heart disorder.  Because the evidence submitted since the 
June 1987 decision is cumulative of the evidence previously 
of record, it is not so significant, by itself or in 
connection with the prior evidence, that it must be 
considered to decide the merits of the claim.

The evidence submitted since the 1987 Board decision consists 
of the hearing testimony, the veteran's statements, and 
service and private treatment reports referable to previous 
and more recent treatment of the veteran for cardiac related 
symptomatology.  This additional evidence consists of private 
treatment and evaluative reports from 1985 (as well as 1986), 
or relates to more recent findings showing a more recent 
history of controlled hypertension and a possible myocardial 
infraction, all in a period quite remote from service and 
without any relationship thereto.   

There is no medical opinion or other credible nexus evidence 
to sustain that the veteran's 1994 history of controlled 
hypertension and the possibility of his having had a mild 
myocardial infarction are in any way related to anything of 
service origin.  The additional evidence obtained subsequent 
to the 1987 Board decision, as it relates to treatment of the 
veteran for cardiac symptomatology at a time remote from 
service, does not address the issue of whether his 
preexisting symptomatology reported in service underwent any 
pathological development therein and there is no competent 
medical opinion of record in this regard linking current 
findings to service.  

The veteran's hearing testimony and statements on appeal 
alleging an aggravation of preexisting cardiac symptomatology 
were rejected by the Board in its 1987 determination.  The 
veteran is not competent to opine as to etiology, diagnoses, 
or aggravation of medical disorders.  Espiritu, King.  
Overall, the additional medical evidence and hearing 
testimony and statements do not link the veteran's current 
heart symptomatology to service on a direct basis or on the 
basis of aggravation.

In light of the foregoing, the Board must conclude that the 
veteran has not submitted "new and material" evidence to 
reopen a claim of entitlement to service connection for a 
heart disorder to include symptoms of dizziness, shortness of 
breath and chest pain.


ORDER

The appellant not having submitted a well grounded claim of 
entitlement to service connection for headaches, the appeal 
is denied.

The appellant not having submitted new and material evidence 
to reopen the claim for entitlement to service connection for 
a heart disorder, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 


